Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 10, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he lost his employment through misconduct in connection therewith. The board has found that claimant’s refusal to perform certain messenger duties in connection with his employment constituted insubordination rising to the level of misconduct. Such a determination is one of fact, *709and, if it is supported by substantial evidence, must be affirmed (Matter of Lester [Catherwood], 30 AD2d 1025). This record supports such a determination (Matter of Maier [Levine] 49 AD2d 776). Decision affirmed, without costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.